Citation Nr: 0619453	
Decision Date: 07/03/06    Archive Date: 07/13/06

DOCKET NO.  97-22 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for peripheral neuropathy, 
secondary to treatment for service-connected dermatitis.  


REPRESENTATION

Appellant represented by:	Curtis E. Watkins, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel



INTRODUCTION

The veteran served on active duty from August 1943 to 
November 1945.

This matter was most recently before the Board of Veterans' 
Appeals (Board) in July 2003, at which time it was remanded 
to the Department of Veterans Affairs (VA) Medical and 
Regional Office Center (MROC) in Wichita, Kansas, so that 
additional development could be undertaken.  Following the 
MROC's completion of the requested actions, this case was 
returned to the Board in August 2005 for further review.  

In early 2006, the Board determined that input from an 
independent medical expert was needed in this matter and the 
veteran was advised of this fact in February 2006 
correspondence, which was incorrectly stamped with a February 
2005 date.  An opinion, dated in March 2006, from the 
independent medical expert was subsequently received by the 
Board, and a copy of such opinion was then furnished to the 
veteran and his attorney with the Board's April 2006 
correspondence.  In the aforementioned correspondence, the 
veteran was duly advised that he had 60 days in which to 
review the expert's opinion and provide any additional 
evidence or argument in response and that, if no response was 
received within the allotted period, then the Board would 
assume that he had no further evidence or argument to submit 
and would proceed to decide his appeal.  No response was 
received by the Board within the referenced 60-day period.  

Pursuant to the veteran's motion, this case has been advanced 
on the Board's docket.  Expedited consideration of this 
appeal has followed.  


FINDING OF FACT

Peripheral neuropathy is not etiologically related to 
service-connected dermatitis of the scalp or treatment 
therefor, nor is it shown to have been aggravated thereby.  


CONCLUSION OF LAW

Peripheral neuropathy is not proximately due to or the result 
of service-connected dermatitis of the scalp or treatment 
therefor.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.326, 3.310 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

As noted above, this matter was remanded by the Board most 
recently in July 2003.  All of the actions previously sought 
by the Board through its prior development request appear to 
have been completed in full as directed.  See Stegall v. 
West, 11 Vet.App. 268, 270-71 (1998).  The veteran's attorney 
in his May 2005 correspondence asserts generally that the RO 
has failed to handle the veteran's appeal properly on remand, 
but such assertions primarily address only the RO's 
determination not to grant the requested benefit.  Specific 
allegations of noncompliance are lacking, other than that the 
RO has failed to apprise the veteran of possible alternative 
sources of records in fire-related cases per the VA's 
Adjudication Procedures Manual, M21-1, part 3, paragraph 
4.25, as set forth in the second indented paragraph of the 
Board's remand.  However, that portion of M21-1 focuses on 
the unavailability of service medical or personnel records, 
as opposed to those medical records compiled postservice by 
VA or others, and inasmuch as there are no known alternate 
sources of VA records, other than those held by the patient, 
any failure on the part of the RO to comply with this portion 
of the remand is deemed to be harmless.  

Under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), VA first has a 
duty to provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102; 
38 C.F.R. § 3.159(b)(2).  Second, VA has a duty to notify the 
appellant of the information and evidence needed to 
substantiate and complete a claim, notice of what part of 
that evidence is to be provided by the claimant, and notice 
of what part VA will attempt to obtain for the claimant.  38 
U.S.C.A. § 5103(a); Charles v. Principi, 16 Vet.App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet.App. 183, 187 
(2002).  Third, VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
assistance includes obtaining all relevant evidence 
adequately identified in the record, and in some cases, 
affording VA examinations.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  Finally, VA has a duty to notify the appellant that 
he should submit all pertinent evidence in his possession.

During the pendency of this appeal, a decision was entered by 
the United States Court of Appeals for Veterans Claims 
(Court) in the consolidated appeal of Dingess/Hartman v. 
Nicholson, Nos. 01-1917, 02-1506 (U.S. Vet. App. Mar. 3, 
2006), which held that the VCAA requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) Veteran's status; 2) existence of disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  

In this case, the Board finds that there is no issue as to 
providing an appropriate application form or completeness of 
the application.  Written notice of the VCAA was provided to 
the veteran by the MROC in March and December 2001 
correspondence, as well as its February 2005 letter to him, 
and although such notice does not fully meet the elements 
identified in Dingess/Hartman, it is noted that neither the 
appellant-veteran, nor his attorney, challenges the timing or 
sufficiency of any requisite notice.  In the absence of any 
objection, and in light of the nature of the question herein 
presented and the facts of this case, it is determined that 
prejudice would not result to the veteran were the Board to 
enter a final decision as to the claim for benefits herein at 
issue.  See Bernard v. Brown, 4 Vet.App. 384 (1993).  

Finally, all available service medical records of the veteran 
have been obtained and made a part of the claims folder, and 
all pertinent examination and treatment records have been 
obtained and made a part of the veteran's claims folder to 
the extent that such records have been adequately identified 
or are otherwise available.  Multiple efforts have been made 
to locate certain VA treatment records reportedly compiled 
during periods in 1946 and 1969 and thereafter, during which 
skin ointment containing mercury was allegedly prescribed for 
use by the veteran, but such efforts, including searches of 
the Federal Records Center, have proven to be unsuccessful.  
One or more determinations have been entered by the RO as to 
the unavailability of such records, with notice thereof to 
the veteran.  See 38 C.F.R. § 3.159(e).  It is also shown 
that the veteran has been afforded one or more VA medical 
examinations during the course of the instant appeal and no 
further VA medical evaluation is shown to be warranted under 
the facts of this case.  See 38 C.F.R. § 3.159(c).  In light 
of the foregoing, it is found that VA has satisfied its 
duties under the VCAA.

To the extent that VA has failed to fulfill any duty to 
notify and assist the appellant, the Board finds that error 
to be harmless. Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, because there is not a scintilla of evidence 
that any failure on the part of VA to further comply with the 
VCAA reasonably affects the outcome of this case, the Board 
finds that any such failure is harmless. While perfection is 
an aspiration, the failure to achieve it in the 
administrative process, as elsewhere in life, does not, 
absent injury, require a repeat performance.  Miles v. M/V 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).

Factual Background

By its rating decision of December 1946, the Oklahoma City RO 
established entitlement of the veteran to service connection 
for dermatitis of the scalp, with falling hair, as a residual 
of dengue fever.  At that time, a 0 percent evaluation was 
assigned as of November 1945, with an increase to 30 percent 
in the initial rating assigned, effective from April 1946.  A 
February 1949 rating decision assigned a noncompensable 
evaluation, effective from April 1949, which has since 
remained in effect.  

Service medical records disclose no complaints or findings 
involving peripheral neuropathy.  No treatment for dermatitis 
with an ointment or salve containing mercury is otherwise 
indicated therein.  

A March 1946 report from F.M.D., M.D., discloses treatment of 
the veteran for two or three weeks for falling out of the 
hair and nervousness.  Dr. D. indicated that undoubtedly this 
was the result of the veteran's activity in the Pacific 
during the war.  

Reports, dated in March and April 1946, from C.P.B., M.D., 
note that the veteran had been referred to him for the care 
of his scalp and irritation of the skin.  The letter does not 
describe the treatment provided.  

A February 1947 letter to the veteran from the Oklahoma City 
RO notes that he had sought treatment in September 1946 for 
dermatitis of the scalp.

An August 1948 report from L.F.K., M.D., discloses that in 
June 1948, the veteran had consulted him regarding the 
recurrence of a fungus infection of the scalp.  Dr. K. 
advised the veteran to continue treatment as outlined by the 
VA's skin specialist and to return as soon as practical to 
the skin specialist.  

A January 1949 report from R.B.P., M.D., indicates that the 
veteran's chief complaint was of trouble with his scalp.  Dr. 
P. reviewed the veteran's medical history and gave the 
results of his examination, noting that the veteran had 
undergone all sorts of local treatment and ultra violet 
light, and that penicillin ointment seemed to help as much as 
any local treatment.  

An October 1955 letter to the veteran from the Oklahoma City 
VA hospital informed him that his recent communication 
regarding the refill of medication had been forwarded to the 
RO for appropriate action.

Records from the Mayo Clinic show treatment for the veteran 
in 1984 and 1987.  Included in these records is the report of 
a February 1984 electromyography (EMG), findings from which 
were then interpreted as being consistent with a chronic, 
demyelinating, primarily motor peripheral neuropathy.  No 
opinion was offered as to its etiology.

A report from B.P.O., M.D., dated in March 1984, provides 
that he had examined the veteran in February 1984 along with 
another physician.  An EMG was noted to identify a chronic 
demyelinating, primarily motor peripheral neuropathy.  Dr. O. 
noted that investigations for the cause of the veteran's 
neuropathy were normal or negative.  

A report from C.L.T., M.D., dated in December 1987, provides 
that she had examined the veteran at the Mayo Clinic over a 
four-day period earlier that month.  It was noted that the 
veteran came to the clinic for opinions regarding pain in the 
right side of the neck, shoulder pain primarily when doing 
heavy lifting, a right-sided hernia, and symptoms of 
intermittent upper airway obstruction, especially when 
supine.  Dr. T. provided the results of the veteran's 
examinations in detail.  She also provided the veteran's 
discharge diagnoses, which included inflammatory neuropathy.  
No opinion was offered as to its etiology.

A March 1991 report by D.H.A., M.D., provides that the 
veteran had been fully evaluated.  The veteran's EMG and 
nerve conduction study were noted to reveal a marked degree 
of peripheral neuropathy, more of the upper extremities than 
the lower.  Dr. A. provided a diagnosis of diffuse peripheral 
neuropathy, unknown etiology, possible autoimmune.  

The report of an April 1991 private cerebrospinal fluid 
immunoelectrophoresis notes that the examination appeared 
normal.  

A January 1992 report from P.V.B., M.D., indicates that he 
had examined the veteran that month.  Dr. B. reviewed the 
results of the examinations in detail.  He summarized that 
the veteran had undergone a protracted course of primarily 
motor neuropathy, which had involved principally the 
intrinsic hand muscles.  He noted that the exact etiology of 
the veteran's neuropathy was unclear to him at that time.  

In a February 1992 report, Dr. B. reviewed 1984 and 1987 
records from the Mayo Clinic pertaining to the veteran, as 
well as records from another private physician.  Dr. B. 
concluded that the veteran had a diffuse peripheral 
polyneuropathy which had been chronic for many years.  Dr. B. 
noted that the veteran had undergone numerous extensive 
workups at the Mayo Clinic and by the other private physician 
that had been negative.  Dr. B. said that he had informed the 
veteran that the likelihood of finding any reversible cause 
for the veteran's neuropathy was very minimal.

A December 1991 treatment note from W.A.F., M.D., provides 
that the veteran was seen with complaints of increasing 
weakness in his upper extremities.  Results from examination 
culminated in a pertinent assessment of an inflammatory 
neuropathy.  No opinion was offered as to its etiology.  An 
April 1994 progress note from Dr. W.A.F. indicates that the 
veteran complained of trouble sleeping, and worsening 
neuropathy.  The relevant assessment was of peripheral 
neuropathy, etiology undetermined.  

In January 1996, the veteran was provided a VA dermatologic 
examination, at which the veteran furnished a history that he 
had been treated with potassium permanganate in 1945 for a 
fungus infection.  The veteran further claimed that the 
medication he was given for his scalp had caused a nerve and 
muscle condition that had affected his hands and resulted in 
weakness of his grip and muscle wasting.  He reported having 
paperwork from the Mayo Clinic setting forth a possible 
correlation between the medication and the muscle wasting of 
his hands.  He also noted that that he had not used any 
lotions or salves on his scalp since 1961 and that he had 
undergone the removal of two solar lesions from his scalp and 
forehead in January 1996.  Findings yielded diagnoses of 
dermatitis of the scalp; a history of keratotic lesions 
(post-removal areas were between the eyebrows on the face); 
and nerve and muscle conditions secondary to possible skin 
treatment.  

The veteran underwent a VA neurologic examination in February 
1996.  At that time, the veteran provided a medical history 
that he had left-handed weakness and muscle atrophy which 
were first noted in 1984.  Such was asserted to have 
progressed to involve his right hand and both feet.  It was 
noted that, in 1984, a local neurologist performed an EMG and 
told him that he might have "ALS."  In 1984 and 1987, he 
sought opinions at the Mayo Clinic and was told that he did 
not have "ALS" but an "inflammatory neuropathy" or a 
"neuropathy."  The examiner noted that these records were 
not available for review.  Findings from examination included 
distal upper extremity atrophy and possible upper motor 
neuron lesions of the lower extremities, suggestive of a 
cervical myelopathy.  Other possibilities included a primary 
motor neuropathy, such as progressive spinal muscular 
atrophy, or chronic, inflammatory, demyelinating, 
polyradicular neuropathy.  

A March 1996 VA treatment note provides that the veteran 
complained of a scalp problem.  The treatment note related by 
way of history that the veteran had been treated for a fungus 
on the scalp with ultraviolet light and a mercury salve.  
Examination resulted in a diagnosis of actinic keratoses.  

In a December 1996 statement, W.H.F., M.D., provided that, 
according to the veteran, he had advised the veteran to stop 
using a mercury preparation on his scalp.  Dr. W.H.F. 
indicated that mercury could cause severe reactions if used 
over a period of time.  The veteran's current complaint was 
of peripheral neuropathy.  Dr. W.H.F. noted that, as a cause, 
mercury had to be considered, but alcohol more often.

Treatment notes from R.E.B., M.D., dated in June 1997, 
indicate that the veteran complained of progressive muscle 
weakness and loss of muscle mass of the hands over the prior 
15 years.  Results of examination resulted in entry of an 
assessment of peripheral neuropathy with loss of [unclear]-
questionably secondary to heavy metal toxicity.  

Records from a private medical center show that, in June 
1997, the veteran was seen with a history of progressive 
muscle weakness and loss of muscle mass over the last 15 
years.  It was noted that he had used mercury salve topically 
for 19 years, starting in 1945, for a skin condition that 
began while in the military.  Results of examination at that 
time and again in January 2000 yielded an assessment of 
peripheral neuropathy with loss of thenar and hypothenar 
eminence, secondary to heavy metal toxicity.  The veteran was 
seen again at the private medical center in October 2000, 
with a history of neuromuscular disease, secondary to heavy 
metal toxicity, and a gradual decrease of muscle mass and 
muscle strength.  The pertinent assessment was neuromuscular 
disease, unknown type.

During an August 1997 personal hearing at the RO, the veteran 
explained that he had undergone dermatologic treatment at the 
Wichita VA Medical Center (VAMC) from about 1946 to 1969.  He 
said that he had been prescribed an ointment that had mercury 
in it.  He said that with refills he had more than 70 
containers of the ointment.  The containers did not have the 
name of the ointment.  The veteran said that he no longer had 
any of the containers.  

Further testimony was provided by the veteran, to the effect 
that in 1969, a Dr. W.H.F. at the Wichita VAMC was shocked to 
learn that the veteran had been using the ointment for so 
long.  He informed the veteran that the ointment contained 
mercury and he should stop using it.  Dr. W.F. told him that 
there was a chance that he would develop a nervous condition 
as a result of the ointment.  Hearing testimony from the 
veteran's wife was to the effect that that she had never 
accompanied the veteran to the Wichita VAMC, but she did 
remember him coming home and reporting that a VA doctor had 
told him to discontinue the ointment due to the fact that it 
contained mercury. 

At the hearing, the veteran's representative submitted 
medical evidence, discussed in this decision chronologically.  
In addition, the veteran's representative submitted VA 
documents that he alleged indicated that the veteran had 
undergone VA dermatologic treatment.  A 1962 letter to the 
veteran from the Wichita VA Center informed him that he had 
been rescheduled for the skin clinic in July, as requested.  
In addition, 15 VA forms entitled Authorization to Report-
Voucher for Mileage Allowance, dated from 1960 to 1969 were 
submitted, indicating that the veteran was to receive 
treatment at the Wichita VA Center skin clinic.  One such 
form, dated in 1966, provides that the veteran was to receive 
an examination at the skin clinic in connection with a 
disability claim.

In an undated statement received in August 1997, J.T.T., 
M.D., provides that his experience through the years left him 
in no doubt that one could develop neurological problems from 
the use of mercury ointment.  He provided internet findings 
on this topic.  He opined that the veteran had definite toxic 
effects from mercury as evidenced by his hands and feet, 
which he had examined when the veteran was there.  Attached 
to the statement were six pages of 1996 abstracts from the 
journal Neurotoxicity that described the results of 
scientific studies dealing with the cytotoxic effects of 
methyl mercury and mercuric chloride on laboratory animals.  

In August 1997, the veteran also submitted an abstract from 
the journal, Dermatologica, regarding the case of a 72-year 
old man who presented with peripheral neuropathy after a 40-
year use of an ammoniated mercury ointment.  After 
examination and treatment, it was believed that the patient's 
condition was caused by percutaneous absorption of mercury, 
and it was noted that ammoniated mercury ointments should 
have no role in the current management of skin disorders.  

In an undated statement received in August 1997, Dr. W.H.F. 
indicated that he did not remember the veteran as a patient 
while he was employed at the VA in Wichita.  Dr. W.H.F. did 
recall ordering a stop on the use of mercury on a veteran 
while employed by the VA in Wichita.  

In an October 1997 report, a review of the veteran's claims 
folder, including his medical records, was undertaken by a VA 
physician, Dr. W., who noted that the 1955 prescription drug, 
Pragmatar, did not contain mercury.  Dr. W. speculated that 
it was very possible that the veteran had been prescribed 
ammoniated mercury ointment, which had been widely used for a 
variety of skin irritations and that this might have been the 
prescription medication that Dr. W.F. had stopped due to the 
hazard of mercury absorption.  However, there was no 
documentation of such prescription in the record.  Dr. W. 
concluded that over the prior 13 years, the veteran 
apparently had slowly progressing peripheral neuropathy.  
Multiple, competent examiners in his review of the file had 
found no satisfactory confirmatory diagnosis regarding the 
cause.  Heavy metal testing was performed on several 
occasions but none of the examiners had included mercury 
toxicity as a possible cause.  The evidence in the record 
was, in his opinion, insufficient to accept reasonable doubt 
for dermatologic prescription which presumably contained 
mercury and the later development of unclassified peripheral 
neuropathy.  In addition, Dr. W. noted that the actinic 
keratoses that had been removed from the veteran's scalp, 
face and ears had no relation to possible mercury exposure.

Of record are photocopies of various medical texts involving 
peripheral neuropathy, general and clinical neurology, 
pharmacology, and poisoning, much of which touches on matters 
relating to mercury and other metal toxicity.  

Received by the RO in December 2001 were additional records 
of treatment from the veteran's attending physician, R.E.B., 
M.D., with respect to treatment received through November 
2001, for peripheral neuropathy, with atrophy.

Of record is a May 2003 report from W.A.F., M.D., who noted 
having treated the veteran from 1984 to 1994 for neuropathy.  
It was reported that, by history, the veteran had been 
exposed to mercury during VA treatment and that such exposure 
was the only known causative etiology for his neuropathy.  

The Board in February 2006 sought an opinion from an 
independent medical expert as to matters raised by this 
appeal.  Such opinion, dated in March 2006, indicates that 
the expert reviewed the entirety of the veteran's claims 
folder and undertook a thorough literature search for cases 
of mercury neuropathy.  In the opinion of the expert, the 
evidence regarding the veteran's use of a mercury salve was 
unclear.  His review was undertaken under the assumption that 
there was use by the veteran of an ammoniated mercury 
containing salve from 1945 to 1969.   

Following his detailed review of previously recorded medical 
records outlining the onset and progress of the veteran's 
neuropathy and various medical articles and texts on point, 
the expert determined that the veteran was suffering from a 
very unusual form of polyneuropathy that did not fit well 
with has been reported for mercury related neuropathies.  
There was also found to be no way to render a definitive 
diagnosis of mercury exposure as there was no level that 
could be measured currently and no specific pattern of damage 
diagnostic for mercury neuropathy.  It was suspected that 
that there was present a rare variant of chronic inflammatory 
demyelinating polyneuropathy, including multifocal motor 
neuropathy, that was coincidental to the mercury exposure 
claimed by the veteran.  It was the expert's ultimate opinion 
that it was highly unlikely that the veteran's neuropathy was 
secondary to mercury exposure.  Specific recommendations were 
also made as to the best treatment modalities for management 
of the veteran's polyneuropathy.  

Legal Analysis

Service connection may be granted for disease or disability 
proximately due to or the result of a service-connected 
disability or injury.  38 C.F.R. § 3.310.  Service connection 
on a secondary basis may also be granted when there is an 
aggravation of a nonservice-connected disorder proximately 
due to or the result of a service-connected disability.  
Allen v. Brown, 7 Vet.App. 439 (1995).

It is the veteran's principal contention that he was treated 
for his service-connected dermatitis of the scalp with a 
mercury-containing ointment and that, as a result of the 
mercury contained therein, he developed peripheral 
neuropathy.  While the record demonstrates current 
disablement of the veteran involving polyneuropathy, there is 
no showing that treatment was prescribed and administered for 
his service-connected dermatitis entailing mercury.  Assuming 
without deciding that mercury exposure occurred as alleged, a 
preponderance of the evidence is nevertheless against a 
finding that any treatment prescribed and utilized for 
management of the veteran's service-connected dermatitis 
directly led to the onset of his neuropathy or an aggravation 
thereof.  38 C.F.R. § 3.310; Allen.  

The Board first recognizes the veteran's testimony that VA 
prescribed a mercury-containing ointment for the treatment of 
his dermatitis, and that, in 1969, Dr. W.H.F. directed him to 
discontinue such treatment.  Notwithstanding the lack of 
solid evidence that the veteran was prescribed such 
medication, the Board will assume for the sake of argument 
that there was use of a salve or ointment containing mercury. 
However, the medical evidence that the veteran's peripheral 
neuropathy is due to the use of a mercury-containing ointment 
is not found to be persuasive.  As a layperson, the veteran 
is not competent to offer medical opinions as to the etiology 
of his peripheral neuropathy.  Id.  As for the clinical 
evidence, in October 1997, a VA physician concluded that the 
evidence in the record was insufficient to accept that a 
dermatologic prescription used by the veteran had contained 
mercury and later led to the development of unclassified 
peripheral neuropathy.  The VA physician referred to specific 
facts in the veteran's record to support his conclusion; 
namely, that there were no clinical records of the 
prescription of a mercury-containing ointment, that multiple 
examiners had provided no satisfactory confirmatory diagnosis 
as to the cause of the veteran's peripheral neuropathy, and 
that, although heavy metal testing had been performed on 
several occasions, none of the examiners had included mercury 
toxicity as a possible cause.  

The IME in March 2006 likewise concluded that it was highly 
unlikely that the veteran's neuropathy was secondary to 
mercury exposure, citing the fact that the veteran was 
demonstrating a polyneuropathy that was inconsistent with 
those neuropathies reported in medical literature as being 
associated with mercury toxicity, the inability to measure 
for mercury levels following discontinuance of the skin 
ointment many years prior, and the absence of a specific 
pattern of damage diagnostic for mercury neuropathy.  This 
evidence together is found to be highly probative, and 
otherwise clearly outweighing the evidence offered by those 
medical professionals who have linked the veteran's 
peripheral neuropathy to mercury poisoning, exclusively on 
the veteran's history of mercury intake by means of topical 
ointment prescribed for his service-connected dermatitis.  

In particular, the diagnosis provided during the January 1996 
VA dermatologic examination is significant in that it only 
raises the possibility that the veteran's nerve and muscle 
conditions are related to his skin treatment.  Similarly, the 
June 1997 private assessment only speaks to one of several 
etiologies for the veteran's peripheral neuropathy, that 
being heavy metal toxicity, without a discussion of any other 
cause.  Neither of these reports provides opinions that it is 
at least as likely as not that the veteran's current 
peripheral neuropathy was caused by use of mercury-containing 
ointment.  As a result, the Board finds that that they do not 
constitute significant probative evidence as to the etiology 
of the disorder in question.  

Those opinions linking the veteran's neuropathy to mercury 
ingestion appear to be based in large part, if not 
exclusively, upon the veteran's own history of mercury 
exposure and his own recitation of the results of his post-
service examinations and studies.  Accordingly, such are not 
probative or material as to the etiology of the veteran's 
peripheral neuropathy.  See Reonal v. Brown, 5 Vet.App. 458, 
460-461 (1993); Elkins v. Brown, 5 Vet.App. 474 (1993).  
Notice is taken, as well, that following the June 1997 
evaluation, further assessment at the same facility in 
October 2000 led to a different diagnostic impression; 
specifically, neuromuscular disease, unknown type.  

The opinion set forth in an August 1997 private report also 
fails to indicate that it was based on a review of any 
records pertaining to treatment of the veteran's dermatitis 
or peripheral neuropathy, or upon on a review of the reports 
of the various postservice clinical studies and workups that 
the veteran underwent.  Therefore, it, too, fails to 
constitute evidence that is probative or material to the 
etiology of the veteran's peripheral neuropathy.  Id.

Moreover, many of the clinical records demonstrate that the 
etiology of the veteran's peripheral neuropathy remains 
unknown.  The private treatment reports from March 1984, 
March 1991, December 1991, and January 1992 indicate that the 
etiology of his peripheral neuropathy was unclear, 
undetermined, unknown, or possibly of an auto-immune 
derivation.  These assessments were variously based on 
current physical examinations, review of past medical 
records, and clinical tests such as EMGs and nerve conduction 
studies.  

Finally, the Board finds that the scientific abstracts and 
other medical literature submitted by and on behalf of the 
veteran are not dispositive of his claim, as they at are not 
based on the facts and circumstances presented by this 
veteran's appeal.  For example, the abstracts set forth in 
Neurotoxicity describe particular, discrete scientific 
studies performed on laboratory animals and it has not been 
shown if and how these studies apply or relate to the facts 
of the veteran's own specific situation.  Similarly, the 
abstract from Dermatologica refers to a subject patient other 
than the veteran, with a very different factual history.  It 
has not been shown how the subject patient's history relates 
to the particularly unique facts of the case at hand.  In 
all, none of that type of evidence is so significant as to 
warrant a finding that it is at least as likely as not that 
the veteran's peripheral neuropathy is the direct result of 
his use of mercury-containing ointment.  

Accordingly, the Board finds that a preponderance of the 
evidence is against the claim for service connection for 
peripheral neuropathy, secondary to treatment for service-
connected dermatitis.  As such, denial of the veteran's 
appeal is required. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.326, 3.310.


ORDER

Service connection for peripheral neuropathy, secondary to 
treatment for service-connected dermatitis, is denied.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


